Citation Nr: 1549492	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-39 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits higher than 90 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from November 2002 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 determination from the Department of Veterans Affairs (VA) Educational Center in Muskogee, Missouri.  


FINDINGS OF FACT

1.  The Veteran's length of active duty service was from November 19, 2002 to June 17, 2008.  

2.  The period from November 19, 2002 through November 19, 2005 was deducted from total active service because of enlistment under the Loan Repayment Program.  

3.  The remaining length of creditable active duty service for purposes of Chapter 33 educational benefits, from November 20, 2005 to June 17, 2008, is 941 days, which is at least 30 months but less than 36 months.  


CONCLUSION OF LAW

The criteria for a 100 percent Post-9/11 GI Bill education benefit level have not been met.  38 U.S.C.A. §§ 3301, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to a 100 percent benefit level for his Post-9/11 GI Bill benefits.  Specifically, the Veteran has offered several reasons for entitlement that will be disused below.  However, after careful consideration, the Board has determined as a matter of law that the Veteran is not entitled to the benefit level he seeks.  

The educational assistance program under Chapter 33, Title 38, of the United States Code (or the Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  
38 C.F.R. § 21.9500 (2015).  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West 2014) with the implementing regulations found at 38 C.F.R. 
§§ 21.9500-21.9770 (2015).  

38 C.F.R. § 21.9505 provides that active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual- (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service- (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. 
§ 21.9505.  

In this case, the undisputed facts are that the Veteran's total length of active duty service was from November 19, 2002 to June 17, 2008.  The Veteran elected to receive repayment of an educational loan during his period of active duty.  For this reason, the period of repayment of such loan did not count towards the Post 9/11 GI Bill educational benefits.

The period from November 19, 2002 through November 19, 2005 was deducted from total active service because of enlistment under the Loan Repayment Program.  The remaining length of creditable active duty service for purposes of Chapter 33 educational benefits is from November 20, 2005 to June 17, 2008, which is 941 days, which is at least 30 months but less than 36 months to warrant 90 percent of maximum amounts payable.  38 C.F.R. § 21.9640.  For this reason, the undisputed facts show that the Veteran is not entitled to more than 90 percent of maximum payable rate.  
The undisputed evidence shows that the Veteran is not entitled to more than the 90 percent benefit rating.  The Veteran has not asserted that VA has miscalculated his creditable active duty service for purposes of receiving his educational benefits.  The Veteran has not disputed the repayment of this educational loan, but instead raises a series of contentions that are not legally relevant and do not challenge the determinative legal facts.  

Instead, the Veteran offered various reasons to urge that his case should be an exception to the law and regulations.  The Veteran states that, because his repayments were minimal, they should not be counted against him for purposes of counting his creditable active duty service.  He argues that he was repaid less than other soldiers because he did not have a lot of debt from his undergraduate education, and, for this reason, his repayment should not count against him.  The Veteran asserts that he should be able to receive a 100 percent rating because it would allow more of graduate tuition to be covered, as his program is more expensive than many others.  He asserted that he would be able to complete his course of study because more of educational costs would be covered, including some online courses.  The Veteran also stated that he would like to have consideration given to the fact that he served in an imminent danger zone during his period of active duty.  The Board does not find these arguments relevant, because the Veteran neither disputes the creation of the loan, or the periods of service and the period of repayment of such loan upon which the remaining creditable service is calculated. 

This issue turns on a matter of law, and the facts are not in dispute.  As such, there is no legal basis by which the Veteran's appeal for a 100 percent educational benefit level can be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Duties to Notify and Assist 

Generally, VA has duties to notify and assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, such procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present case, the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031 (2015).  See 38 C.F.R. § 21.7030 (2015) (specifically applying the provisions of 
38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30). 

Moreover, the provisions pertaining to VA's duties to notify and assist do not apply to a claim when, as in this case, resolution of the claim is based on the interpretation of the applicable law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, no further action is required to assist the Veteran.


ORDER

Educational assistance benefits higher than 90 percent under Chapter 33 of Title 
38 of the United States Code (post-9/11 GI Bill) is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


